                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

OMNIPOL, A.S. and
ELMEX PRAHA, A.S.,

                  Plaintiffs,
v.                                    Case No. 8:19-cv-794-T-33TGW

MULTINATIONAL DEFENSE SERVICES,
LCC ET AL.,

               Defendants.
____________________________/

                                ORDER

     Before this Court is Plaintiffs Omnipol, a.S. and Elmex

Praha, a.S.’s Motion to Stay Case (Doc. # 10), filed on May

10, 2019. Defendants Angelo and Lisa Saitta responded in

opposition on May 20, 2019. (Doc. # 30). For the reasons that

follow, the Motion is denied.

I.   Background

     On April 3, 2019, Omnipol and Elmex filed this action

against the Saittas, as well as Defendants Multinational

Defense   Services,   LCC,   Christopher   Worrell,   James   Brech,

Robert Para, Bryan Siedel, Amy Strother, and Kirk Bristol.

(Doc. # 1). According to the Complaint, Omnipol and Elmex

were victims of Defendants’ multi-year “fraudulent scheme of

delivering defective, near valueless arms and ammunitions” to

                                  1
the U.S. Special Operations Command. (Id. at 2-3). Omnipol

and Elmex allege Purple Shovel, LLC – a company formed by

Worrell, Para, and Brech – was used as the “vehicle” to commit

the fraud. (Id. at 2, 9). Omnipol and Elmex bring claims

against Defendants – but not Purple Shovel – for fraud, unjust

enrichment, and violations of state and federal racketeering

statutes. (Id. at 22-32).

        On April 30, 2019, the Trustee for Purple Shovel filed

a   suggestion     of     bankruptcy,    stating    Purple   Shovel     had

voluntarily filed for Chapter 11 bankruptcy on June 1, 2018.

(Doc.   #   7).    The    Trustee   explained      “the   automatic     stay

provisions of the Bankruptcy Code are in effect and that no

further action may be undertaken by any party against [Purple

Shovel]” in this case without prior approval of the bankruptcy

court. (Id. at 1). The suggestion of bankruptcy was “filed in

an abundance of caution as the Complaint appears to allege

fraudulent transfers from [Purple Shovel] to or for the

benefit of various third parties.” (Id. at 1 n.1). In response

Omnipol     and   Elmex    –   creditors   of   Purple    Shovel   in    the

bankruptcy case – request the Court stay this action until

the bankruptcy court determines the applicability of the stay

under 11 U.S.C. § 362 to this action. (Doc. # 10).

                                     2
II.   Analysis

      District   courts   have   “broad   discretion   to   stay

proceedings.” Clinton v. Jones, 520 U.S. 681, 706 (1997).

Indeed, “the power to stay proceedings is incidental to the

power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936). Furthermore, “[a] district

court’s inherent power to stay proceedings is not mitigated

or obviated by § 362(a).” Gulfmark Offshore, Inc. v. Bender

Shipbuilding & Repair Co., No. 09-249–WS–N, 2009 WL 2413664,

at *3 n.6 (S.D. Ala. Aug. 3, 2009).

      Whether a proceeding should be stayed “is based on a

balancing test in which the movant bears the burden of showing

either ‘a clear case of hardship or inequity’ if the case

proceeds, or little possibility the stay will harm others.”

Dunn v. Air Line Pilots Ass’n, 836 F. Supp. 1574, 1584 (S.D.

Fla. 1993) (quoting Landis, 299 U.S. at 254-55). “[C]ourts

examine general factors such as whether a stay will unduly

prejudice or tactically disadvantage the non-moving party;

simplify the issues and streamline trial; and reduce the

burden of litigation on the parties and on the court.” Brent

                                 3
v. Source Interlink Distrib., LLC, No. 2:14-cv–52–FtM–38DNF,

2014 WL 4162770, at *2 (M.D. Fla. Aug. 21, 2014).

      Omnipol and Elmex argue this action should be stayed

until the bankruptcy court determines the applicability of

the automatic stay under Section 362 to this action. (Doc. #

10). Under Section 362, a debtor’s filing of a bankruptcy

petition operates as an automatic stay of the commencement or

continuation of a previously commenced judicial proceeding

against the debtor. Ellison v. Nw. Eng’g Co., 707 F.2d 1310,

1311 (11th Cir. 1983) (citing 11 U.S.C. § 362(a)(1)). “The

clear language of Section 362, however, only stays the action

automatically against a debtor.” Jerome v. Hertz Corp., No.

2:12–cv–610–FtM–38DNF, 2013 WL 6815907, at *1 (S.D. Fla. Dec.

24, 2013) (citations omitted).

      Purple Shovel, the debtor in the bankruptcy proceeding,

is not a party in this action. Purple Shovel’s owners and

persons who allegedly participated with Purple Shovel in its

fraudulent      scheme     are   defendants,      but   none    of    these

defendants are debtors in the bankruptcy proceeding. See In

re   Fiddler’s    Creek,    LLC,   No.    9:10-bk-03846-ALP,     2010    WL

6618876,   at    *2   (Bankr.    M.D.    Fla.   Sept.   15,   2010)   (“The

automatic stay under section 362 of the Bankruptcy Code does

                                    4
not   act     as    a   stay       against     a   creditor    pursuing       truly

independent causes of action against the Debtors’ officers,

directors or shareholders.”).

      True,    “in      unusual     circumstances,      courts     have   stayed

matters     against        non-debtor      defendants.”       Jerome,    2013    WL

6815907, at *1.         “Unusual circumstances” include “when there

is such identity between the debtor and the third-party

defendant . . . that a judgment against the third-party

defendant will in effect be a judgment or finding against the

debtor.” Lanard Toys Ltd. v. Toys “R” Us–Del., Inc., No. 3:15–

cv–849–J-34PDB, 2017 WL 5256870, at *4 (M.D. Fla. Nov. 13,

2017) (quoting Kreisler v. Goldberg, 478 F.3d 209, 213 (4th

Cir. 2007)). Nevertheless, the issue of whether there are

“unusual circumstances” that warrant extending the automatic

stay to the non-debtor defendants in this case is not before

the Court. Furthermore, as Omnipol and Elmex concede, the

bankruptcy         court     is     the    more     appropriate       forum     for

determining whether unusual circumstances exist. See Fratelli

Cosulich Unipessoal, S.A. v. Specialty Fuels Bunkering, LLC,

No. 13–00545–KD-C, 2014 WL 2611547, at *7 (S.D. Ala. June 11,

2014) (“[T]he bankruptcy court is the appropriate venue for

determining        whether        [the    non-party   Chapter     7     debtor’s]

                                           5
automatic stay should apply to this action.”); Lee v. RCN

Corp., No. 03 C 5866, 2004 WL 2108577, at *1 (N.D. Ill. Sept.

20, 2004) (“The bankruptcy court is in the best position to

evaluate the effect on the bankruptcy estate, if any, of

litigation against a nondebtor co-defendant.”).

       Omnipol and Elmex contend that if they are “forced to

continue prosecuting this case, including by responding to

the pending Motion to Dismiss, [they] face imposition of

severe sanctions for violating a court order.” (Doc. # 10 at

2). However, the bankruptcy court has yet to determine whether

the automatic stay applies to the non-debtor defendants in

this case. Section 362 automatically stays an action only

against a debtor; unusual circumstances must first be found

before a stay is extended to a non-debtor. Thus, unless and

until the bankruptcy court makes this determination, the

automatic stay does not apply to the non-debtor defendants in

this action. See In re Excel Innovations, Inc., 502 F.3d 1086,

1096    (9th    Cir.    2007)     (“[S]tays     under    the   [unusual

circumstances] doctrine, although referred to as extensions

of the automatic stay, were in fact injunctions issued by the

bankruptcy     court   after    hearing   and   the   establishment   of

unusual need to take this action to protect the administration

                                    6
of the bankruptcy estate.” (quotation marks and citation

omitted)); Patton v. Bearden, 8 F.3d 343, 349 (6th Cir. 1993)

(noting a finding of unusual circumstances does not mean the

stay applies automatically to actions against non-debtors).

       The Court notes that the bankruptcy court is scheduled

to    conduct    a    hearing     on   Omnipol         and    Elmex’s      motion    to

determine the applicability of the stay on June 17, 2019. See

In    re   Purple       Shovel,   LLC,          8:18-bk-4599       (Doc.    #    235).

Therefore,           regardless        of        the        bankruptcy       court’s

determination, the parties will not be unduly burdened or

prejudiced by proceeding in this case for such a short period.

       In sum, Omnipol and Elmex have not demonstrated a clear

case of hardship or inequity if the case proceeds. Therefore,

unless     and    until     the    bankruptcy           court      determines        the

automatic        stay     applies,          this       action      will     proceed.

Consequently, the Motion to Stay Case is denied. Likewise,

the    Motion    for     Status    Conference          on    the   effect       of   the

bankruptcy stay on this case (Doc. # 33) is denied as moot.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    Plaintiffs Omnipol, a.S. and Elmex Praha, a.S.’s Motion

       to Stay Case (Doc. # 10) is DENIED.

                                            7
(2)   Omnipol and Elmex’s Motion for Status Conference (Doc.

      # 33) is DENIED AS MOOT.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

3rd day of June, 2019.




                                 8
